Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 28, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost her employment as a program aid for a not-for-profit organization due to disqualifying misconduct. Claimant was discharged after she reported to work an hour and a half late without notifying the employer. The record establishes that she had received a prior warning and suspension regarding her persistent tardiness and absenteeism and was aware that such continued conduct would lead to her termination. It is well settled that continued tardiness and absenteeism despite prior warnings can constitute disqualifying misconduct (see Matter of Schnabel *808[Commissioner of Labor], 307 AD2d 572 [2003]; Matter of Biscardi [Commissioner of Labor], 305 AD2d 794 [2003]). Although claimant asserts that her absence was related to her approved family medical leave, there was no indication that she informed the employer, nor could she recall at the hearing the reason for her tardiness. Under these circumstances, the Board’s decision will not be disturbed.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.